Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “only in a very limited amount” recited in claims 1 and 21 render the claim indefinite since it is unclear exactly what “amount” is encompassed by said limitation. The limitation in question is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, an individual may consider “only a very limited amount” to be no more than 10% of an initial value, whereas another individual may consider the same limitation to be no more than 5% of an initial value. 
Claims 2-5, 7-8, 10 and 12-20 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (EP 0180442 A2) in view of Ottens et al. (US 10,550,358 B2) and Vanderhaegen (US 2013/0108735 A1). CDC NPL is relied on as evidence for claims 4-5, 7 and 16-20.
It is noted that the terms “X1” and “Xfinal” are hereon interpreted to refer to the A/B ratios of the initial brewed beverage prior to concentration and the final beverage after concentration, respectively.
Regarding claim 1, Davies et al. teaches a process for production of high strength beers (abstract), where beers are known to be malt-based (page 2 line 30 to page 3 line 1), comprising brewing and fermenting a wort to obtain a fermented malt-based beverage (page 5 lines 26-29), the beverage comprising water soluble component A (isoamyl acetate), the component A naturally having an initial weight ratio to any other component (page 9 table), and concentrating the fermented beverage by removal of water therefrom to obtain a concentrated beverage (pages 7-8 examples 1 and 2). The concentrated beverage is diluted with carbonated water to obtain a final beverage having desired characteristics such as specific gravity and ethanol content (page 8 lines 1-4). 
Davies et al. does not teach the weight ratio A/B of X1 being greater than that of Xfinal, where B is maltotetraose, adjusting the ratio by removing a fraction of component A from the beverage, the amount of maltotetraose is not or only in a very limited amount affected by the concentration, wherein the ratio of X1 is chosen to account for the selected removal of component A during concentration.
Ottens et al. teaches a method of producing a beer having a tailored ester flavor profile (abstract) comprising adjusting the ratio between flavor compounds (column 7 lines 22-37). A fraction of the desired component, such as isoamyl acetate (column 7 line 54), is removed from the beverage (column 9 lines 4-7). The process results in “selective removal of one or more important beer flavor substances, without substantially affecting the concentration levels of other beer components” (column 9 lines 38-41). The ratio of compounds would have necessarily been determined prior to concentration in order to determinate an amount of specific compounds to remove to obtain a desired flavor profile (column 6 lines 59-67). It is noted that isoamyl acetate is an ester (column 6 line 60).
Vanderhaegen teaches that maltotetraose is known to be a sugar produced by fermentation and contained in a fermented malt based beverage (abstract; paragraphs 6-7; page 4 table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. to obtain an A/B ratio of X1>Xfinal by selectively removing a fraction of component A therefrom, without affecting the concentration of component B, since both Davies et al. and Ottens et al. teach the same component (isoamyl acetate) is present in a fermented beverage, where adjusting the amount of the component in the beverage allows for the beverage to be tailored to a desired flavor profile, as a matter of manufacturing choice for the particular component to be removed, to provide consumers with a variety of different flavor profiles based on taste preference, and to minimize undesired flavor deviations between batches as taught by Ottens et al. (column 4 lines 45-50).
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. to use maltotetraose as component B since the compound is known to be present in malt-based fermented beverages, simply based on the desired basis for the determination and expression of amount of component A in the beverage, and in order to obtain a final beverage having a desired flavor profile which includes both isoamyl acetate and maltotetraose.
Regarding claim 2, Davies et al. teaches freeze concentration to adjust the amount of a desired component in the beverage, i.e. water (pages 7-8 example 1).
Regarding the concentration step with respect to isoamyl acetate, Davies et al. does not explicitly state that the freeze concentration changes the amount of isoamyl acetate. However, the process of the prior art combination appears to be the same as that of Applicant’s claimed process, where Applicant’s specification recites isoamyl acetate can be removed by freeze concentration (page 8 lines 16-21). Since the prior art combination teaches both isoamyl acetate and freeze concentration, one skilled in the art would have reasonably expected the freeze concentration of Davies et al. to similarly remove at least a portion of the isoamyl acetate as well. The examiner notes that a compound and its properties are inseparable, see In re Papesch, 137 USPQ 43 (CCPA 1963).
Regarding claim 3, Davies et al. teaches the concentration comprises multiple filtration steps, each concentration step resulting in a permeate (water/ice) and a retentate, where the process obtains a concentrated alcohol containing fraction to be added with the retentate of the first concentration step prior to a dilution step (pages 7-8 example 1). It is noted that Applicant’s specification does not define “filtration”, and therefore the term is given its broadest reasonable interpretation to mean removing any desired fraction from a larger body by any means. The ice crystals in the initial freeze concentration taught by Davies et al. are separated from the concentrated beer (page 7 lines 23-26), which is a type of filtration process.
Regarding claims 4-5 and 7, Davies et al. teaches isoamyl acetate (page 9 table), where isoamyl acetate has a size of 150Da or smaller and a boiling point of 100oC or higher as evidenced by CDC NPL (page 1 “MW” and “BP”).
Regarding claim 8, Davies et al. teaches concentration (pages 7-8 example 1) but does not specify the concentration factor. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. to use the claimed concentration factor of beverage solids since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor (as taught by Ottens et al. stated for claim 1). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, see In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 12, Davies et al. teaches the final beverage has a specific gravity of 1.08 (19.3oP) (pages 7-8 example 1), where selecting the amount of diluent would have naturally been required to obtain a desired Plato (page 8 lines 1-4). The combination applied to claim 1 teaches adjusting the amount of component A based on desired flavor profile (Ottens et al. abstract; column 9 lines 4-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies to obtain a final beverage having the claimed range of component A since both references already suggest adjusting amounts of a desired component in order to achieve a desired final characteristic of that component in the final product, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of beverage being produced and desired flavor profile.
Regarding claim 13, Davies et al. teaches adjusting the extract level of a particular component as desired, i.e. specific gravity of 1.0605 initial and 1.0805 final (pages 7-8 example 1). Ottens et al. similarly teaches esters can be removed from the beer and reincorporated in an amount that is less than the amount that was removed, i.e. 9-95% (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. such that the extract level of component A in the final beverage is less than or equal to that of component A in the fermented beverage as a matter of manufacturing preference for which particular component is being modified, in order to obtain a final beverage having a desired flavor profile, and to allow distribution of the removed compound to another beer (column 4 lines 26-29), e.g. remove a component from a beer having too much of the component and added to a beer which does not have enough.
Regarding claims 14-15, Davies et al. teaches the concentrated beverage is then diluted with carbonated water (page 8 example 1). Carbonated water is known to contain dissolved CO2.
Regarding claims 16-20, Davies et al. teaches isoamyl acetate (page 9 table) which is known to have a size of 150Da or smaller and a boiling point greater than 100oC as evidenced by CDC NPL.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (EP 0180442 A2) in view of Ottens et al. (US 10,550,358 B2) and Vanderhaegen (US 2013/0108735 A1) as applied to claims 1-5, 7-8 and 12-20 above, and further in view of Sarens et al. (US 2014/0234480 A1).
Regarding claim 10, Davies does not teach the original extract level of component A being in the range of 10-20oP.
Sarens et al. teaches a beer fermentation process to produce esters such as isoamyl acetate (abstract), where the concentration of esters such as isoamyl acetate varied based on fermentation conditions such as type of yeast strain used (paragraph 78) and temperature (paragraph 127).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. such that the original extract level of component A (isoamyl acetate) is in the claimed range since the prior art suggests that the amount of said component can be varied, since isoamyl acetate produces a desirable fruit flavor as taught by Sarens et al. (paragraph 127) and therefore to ensure the amount of isoamyl acetate is present in the fermented beverage to provide a desired flavor profile, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as fermentation conditions (e.g. yeast strain used and temperature) and desired flavor profile.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (EP 0180442 A2) in view of Ottens et al. (US 10,550,358 B2) and Vanderhaegen (US 2013/0108735 A1) as applied to claims 1-5, 7-8 and 12-20 above, and further in view of McGovern et al. (US 2016/0136579 A1). CDC NPL and Maltotetraose NPL are relied on as evidence.
The combination applied to claim 1 teaches a process of preparing a fermented malt-based beverage as recited for said claim. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claim 1. The difference between claims is that claim 21 recites nanofiltration as the concentration method.
McGovern et al. teaches a filtration system in which ratios of components in mixtures can be balanced (abstract), where the system can be used on alcoholic beverages such as beer (paragraph 68). The filtration system is used to concentrate a desired component (paragraph 15) and can include various types of filtration membranes having a desired average pore size and/or molecular weight cutoff (paragraph 87). For example, the molecular weight cutoff for a nanofiltration membrane is about 200 g/mol (paragraph 87). The reference is analogous since it is directed to processing and concentration of fermented alcoholic beverages.
CDC NPL further shows that the molecular weight of isoamyl acetate is 130.2 g/mol (page 1 “MW”), and Maltotetraose NPL shows that the molecular weight of maltotetraose is 666.6 g/mol (page 1 “Average mass”). Therefore the isoamyl acetate would have been separated through the membrane, whereas the amount of maltotetraose would not have been substantially affected as the component has a molecular weight substantially larger than that of the cutoff weight of the nanofiltration membrane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Davies et al. to include nanofiltration in order to similarly allow selective concentration of desired components based on desired molecular weights, thereby obtaining a desired flavor and/or aroma profile, and as a substitution of art recognized equivalents for the purpose of adjusting ratios of particular components in the beverage.


Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-11 that Davies teaches away from controlling the ratio of components A/B to remove flavor components (such as esters) from the beer as the reference discloses wanting to keep esters at an acceptable level. However, the prior art acknowledges that deviations in flavor compounds can exist, where controlling the amount of said compounds by selective removal can reduce or eliminate these deviations as taught by Ottens et al. (column 4 lines 45-50). Therefore one of ordinary skill in the art would have reasonably expected that the selective removal taught by Ottens can be similarly applied to Davies in order to similarly achieve a consistent level of an ester component across different batches/fermentations. For example, if the ester level of a particular fermentation is unexpectedly high, then removal of a portion of said esters would allow for a consistent final product having a flavor profile which consumers expect from said particular beverage. 
Additionally, while Davies teaches wanting a particular level of esters, the teachings of the prior art suggests to one of ordinary skill that a particular flavor profile may be provided by adjusting the amount of esters. Therefore the combination would have been further obvious to similarly produce a desired flavor profile.
Applicant argues on page 12 that the currently claimed process controls the fermentation to account for the impact of subsequent concentration. This is not persuasive since the (independent) claims do not appear to recite this limitation, and only require that any ratio A/B exists after fermentation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 13 that Ottens et al. teaches the removed components are added back in, therefore there is no motivation to ferment a particular ratio A/B which takes into account the selective removal of component A. This is not persuasive since Ottens et al. recites that the absorbed substances are optionally added back in (column 4 lines 36-41). Therefore the re-addition of the removed substances is not required.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically for the argument against Vanderhaegen on page 13, the reference teaches that maltotetraose is a compound known to be formed during fermentation of beer, and therefore would have naturally yielded a ratio of components A/B.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                              								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792